Citation Nr: 1757314	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  15-38 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence was received to reopen the claim for service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and J.N.



ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active duty service from November 1942 to November 1945 and from June 1949 until his retirement from service in July 1969.  He was a prisoner of war from April 1944 to April 1945.  The Veteran died in September 2001.  The Appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of this case currently resides with the Houston, Texas RO.

In September 2017 a Board videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In a statement received in October 2013, the Appellant stated that adequate consideration was not given to a compensation claim filed by the Veteran prior to his death, and the fact that the Appellant "was not aware of the due process available for her to file a substitution of claimant."  See October 2013 Notice of Disagreement.  In this regard, the Board notes that a claim for substitution is not raised in this case because the Veteran died in September 2001.  The substitution statute provides for substitution only where the death of the original claimant is October 10, 2008, or later.  See 38 U.S.C. § 5121A (2012).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
FINDING OF FACT

1. A December 2001 rating decision denied service connection for the cause of the Veteran's death; the Appellant initiated, but did not perfect a timely appeal of this decision.

2. Evidence received since the December 2001 rating decision denying service connection for the cause of the Veteran's death is cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection.


CONCLUSION OF LAW

The December 2001 rating decision is final and the criteria for reopening a claim of entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  For the claim to reopen denied herein, required notice was met, and neither the Appellant nor her representative has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs) and post-service treatment records have been obtained.  The Appellant has not identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records.  In this regard, in August 2012 correspondence (see Legacy Content Manager Documents), the Appellant was asked to provide a release for private treatment records, but she failed to do so.  "[T]he duty to assist is not always a one-way street. If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Hence, the Appellant needed to provide the appropriate release of medical records if she wished VA to obtain and consider the identified private records.

Additionally, the Appellant testified at hearings before a Decision Review Officer and the Board.  A VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the 2017 Board hearing, the VLJ noted the issue on appeal and elicited testimony regarding the Appellant's contentions.  Not only was the issue explained in terms of the scope of the claim for benefits, but the outstanding issues material to substantiating the claim were also explained.  Bryant, 23 Vet. App. at 497.

While a VA opinion was obtained in 2003, no additional VA opinions were requested in conjunction with the claim to reopen.  However, VA's duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened, and this decision does not do so.  38 C.F.R. § 3.159(c)(4)(iii). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Appellant in adjudicating the claim to reopen.

The Board has reviewed all of the evidence in the Veteran's electronic claims file with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

II.  Claim to Reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

To establish service connection for the cause of the veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal relationship.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.

Where a disability that caused the Veteran's death was not service-connected during his lifetime, service connection for the cause of death may nevertheless be granted if the evidence establishes that the disability causing death resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, such as malignant tumors, if manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1110, 1112(a)(1), 1113, 1131; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Service connection for the cause of the Veteran's death was denied by the RO in December 2001.  The Appellant was notified of this decision, and although she initiated an appeal by filing a September 2002 Notice of Disagreement, she did not perfect her appeal subsequent to the issuance of an April 2003 Statement of the Case (SOC) in April 2003; therefore, the December 2001 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Evidence of record at the time of the December 2001 rating decision included the Veteran's death certificate, which showed that the Veteran died in September 2001, at the age of 78 years, of metastatic bladder cancer.  At that time, service connection was not in effect for any disability. 

Also of record were available STRs, which are silent for complaints or findings related to cancer, to include bladder cancer.  Service personnel records show that the Veteran was a prisoner of war from 1944 to 1945.  There is no evidence that the Veteran had any military service in the Republic of Vietnam.

Post-service medical records note the Veteran's treatment for bladder cancer, first diagnosed in 1993.  A September 2001 letter from Dr. S. notes a history of bladder cancer, with metastatic disease first diagnosed in 2001.  Dr. S. noted the Veteran's military service, including a period as a prisoner of war, and opined, "As the etiology of bladder cancer is unknown it is impossible to determine if [the Veteran's] military service contributed to the development of his terminal malignancy."

In March 2003, a VA examiner reviewed the evidence of record and noted that the etiology of cancer of the bladder was unknown.  The examiner also stated, "It is my opinion that it is as likely as not that [the Veteran's] Vietnam experience contributed to his death although it is not as likely as not that his POW experience contributed to his death,"

Based on this evidence, service connection for the cause of the Veteran's death continued to be denied as there was no evidence that his death was related to his military service.  Significantly, although the March 2003 VA examiner indicated there was a positive relationship between the Veteran's bladder cancer and his service, this opinion was predicated on the notion that the Veteran had military service in the Republic of Vietnam.  As noted above, however, there is no evidence that the Veteran ever served in the Republic of Vietnam.  See April 2003 SOC.

Evidence received since the prior final denial includes the Appellant's hearing testimony in 2015 and 2017.  The Appellant's contentions raised in connection with the claim are essentially that because of the Veteran's meritorious service on behalf of the United States, including as a prisoner of war during World War II, she should be awarded Dependency and Indemnity Compensation (DIC) benefits.  These factors alone are not sufficient to warrant a grant of the benefit sought.  There must also be a causal connection between the Veteran's service and his death from metastatic bladder cancer.  The evidence submitted since the prior decision does indicate any such connection.  The Appellant's assertion that the Veteran's death is related to his service is not new evidence as the statements made by her (and J.N.) during the hearings are essentially duplicative of those made in support of the claim when it was denied previously.  See Bostain v. West, 11 Vet. App. 124 (1998).

Therefore, the claim for service connection for the cause of the Veteran's death has not been reopened, as no new or material evidence has been received.  38 U.S.C. § 5108.  

ORDER

New and material evidence having not been received, the petition to reopen the claim for service connection for the cause of the Veteran's death is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


